Citation Nr: 1001352	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a nervous condition 
other than depression (not otherwise specified), to include 
as secondary to depression.

3.  Entitlement to service connection for osteoporosis, to 
include as secondary to depression.

4.  Entitlement to service connection for low back pain, to 
include as secondary to depression. 

5.  Entitlement to service connection for a cardiovascular 
disease, to include as secondary to depression.  

6. Entitlement to service connection for 
gastrointestinal/acid reflux disease, to include as secondary 
to depression.

7. Entitlement to service connection for colon polyps, to 
include as secondary to depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and May 2003 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran service connection for 
depression, a nervous condition, osteoporosis, low back pain, 
a cardiovascular disease, gastrointestinal/acid reflux 
disease, and colon polyps.  The Veteran subsequently 
initiated and perfected appeals of these rating 
determinations.  

This appeal was previously before the Board in July 2007, at 
which time all issues were remanded for additional 
development.  The appeal has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As was noted in the introduction, this appeal was previously 
remanded by the Board in July 2007.  On review of the appeal 
on that occasion, the Board observed that the Veteran had 
been seen during military service for nervousness and 
anxiety, possibly related to the break-up of his first 
marriage during military service.  While he had been afforded 
a VA psychiatric examination and medical opinion statement in 
March 2005, that opinion was inadequate for VA purposes, and 
another opinion statement was required.  The Board instructed 
the RO/AMC to return the claims file to the examiner who had 
examined the Veteran in March 2005, or another qualified 
expert in psychiatric issues, for an addendum opinion 
regarding the etiology of the Veteran's claimed psychiatric 
disabilities.  The Board further stated that the Veteran need 
not be scheduled for re-examination unless the requested 
addendum opinion "cannot be prepared without additional 
examination."  Nevertheless, the RO/AMC scheduled the 
Veteran for a new VA examination in September 2009, for which 
he failed to report.  The Board notes however that the file 
does not indicate that a medical expert reviewed the claims 
file and determined that another VA examination was actually 
required, or that the requested medical opinion could not be 
provided in the absence of another examination without 
resorting to mere speculation.  Moreover, no notification 
letter informing the Veteran of the date and place of the 
September 2009 VA examination is of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by either the Court or the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, the RO/AMC is again requested to comply with the 
Board's remand directives, stated below.  

As was also noted above, the Veteran has claimed service 
connection for several other disabilities, to include as 
secondary to his claimed depression or another psychiatric 
disability.  Thus, because these issues are inextricably 
intertwined with his service connection claims for depression 
and for a psychiatric disability, they will be deferred 
pending resolution of the increased rating claim.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the March 2005 
VA psychiatric compensation examiner, or 
other qualified practitioner if the March 
2005 examiner is unavailable, for an 
addendum opinion whether it is at least as 
likely as not (50 percent or greater 
probability) that depression or any other 
psychiatric disability is related to 
service.  

In reviewing the claims file, the 
examiner's attention is directed to the 
Veteran's August 1964 divorce petition and 
the October 1964 divorce decree in the 
context of the service medical records, to 
include the Veteran's psychiatric 
complaints and symptoms.  

If and only if an addendum opinion cannot 
be prepared without additional 
examination, schedule a psychiatric 
examination to diagnose any current 
acquired psychiatric disorders and obtain 
the opinion requested above.  If the 
Veteran again fails to report for 
examination, a copy of the examination 
notification letter, or similar evidence, 
should be associated with the claims 
folder to establish that the Veteran was 
afforded adequate and timely notice.  
Also, if the Veteran fails to report, the 
examiner should address whether an opinion 
regarding the etiology of any current 
psychiatric disability can be given based 
on the record alone.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

